DETAILED ACTION
This communication is in response to application no. 17/270772 and accompanying preliminary amendment filed 23 February 2021.
Claims 1-18 are currently pending and have been examined.  
Claims 1-18 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “near” and “on or around” in claims 1, 7, 11, 16, and 18 are relative terms which renders the claims indefinite. The terms “near” and “on or around” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dependent claims are rejected due to their dependence upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9881503 (“Goldman-Shenhar”): Goldman-Shenhar is the closest prior art found by Examiner. Goldman-Shenhar discloses a vehicle-pedestrian communication system. A pedestrian device is able to communicate the pedestrian location to vehicle device. A distance is calculated and a determination is made if an alert is needed. The alert may be solely on the vehicle such as a honk or change in light settings. The alert may also be passed to the pedestrian device such that the pedestrian is made aware of the vehicle. However, Goldman-Shenhar does not disclose directions to guide the pedestrian to look in the direction of the vehicle/target object as claimed. Nor does Goldman-Shenhar determine the sight status of the pedestrian as claimed.
US 20180165965 (“Ewert”): Ewert discloses a communication device in/on a vehicle which receives signals/position information from a pedestrian device. The vehicle communication device is 
US 9286794 (“Duncan”): Duncan discloses a pedestrian device which is able to utilize the location of the pedestrian, the gaze of the pedestrian, and additional information such as the attention/distraction of the pedestrian to determine if a warning is needed. The pedestrian device is also able to determine if a vehicle or crosswalk is near the pedestrian which may trigger an alert to the pedestrian. Duncan discloses that information gathered by the pedestrian device may be transmitted to a remote device but does not disclose anything further about this. Duncan does not disclose a device near a target object which is able to receive pedestrian location information and transmit guidance to the pedestrian as claimed.
Overall, the majority of the prior art references are vehicle-only systems (that are able to detect pedestrians) or pedestrian-only systems (that are able to detect vehicles). There are few disclosures that send information back and forth between pedestrian and target object devices as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688